     Case 3:19-cv-00296-CCC-MCC Document 51 Filed 09/09/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT HORDIS, et al.,       :                     CIVIL NO. 3:19-CV-296
                             :
             Plaintiffs,     :
                             :                     (Judge Conner)
        v.                   :
                             :                     (Magistrate Judge Carlson)
CABOT OIL & GAS CORPORATION, :
et al.,                      :
                             :
             Defendants.     :

                                     ORDER

      AND NOW this 9th day of September, 2020, with respect to the telephonic

conference held earlier today at which the parties’ various discovery disputes were

brought to the court’s attention, (Docs. 47, 49), IT IS ORDERED as follows:

      First, with respect to the plaintiffs’ document production request number 5,

the plaintiffs’ request to compel production of the defendants’ development plans,

forecasts, and analyses for the Hordis property and immediately adjoining properties

is GRANTED, in part. As stated, the court finds that these documents which pertain

only to the Hordis property are relevant and should be produced. To the extent that

the plaintiffs wish to seek further discovery regarding the defendants’ development

plans, forecasts, and analyses for the properties immediately adjoining the Hordis

property, the request is DENIED as stated on overbreadth grounds, but the parties

are directed to consult and confer on the creation of modified language for this



                                         1
       Case 3:19-cv-00296-CCC-MCC Document 51 Filed 09/09/20 Page 2 of 5




request, which should seek targeted and focused disclosures with respect to these

immediately contiguous properties. If disputes remain regarding the narrowly

tailored language that the parties have created, the parties shall bring these disputes

to the court’s attention within 10 days, on or before September 21, 2020. Such

correspondence should be directed to the undersigned’s courtroom deputy, Kevin

Neary.1

        Second, with respect to the plaintiffs’ document production request number

12, the plaintiffs’ request to compel production of maps depicting the Hordis

property and the immediately contiguous properties that the defendants have already

created is GRANTED. To the extent that the plaintiffs wish to also compel the

production of the software used by the defendants to generate these maps, this

request is DENIED. In addition, as part of this discovery process, the parties should

consult and confer to identify relevant maps in the defendants’ possession that may

be useful in presenting this case, and should endeavor to stipulate to their accuracy.

        Third, with respect to the plaintiffs’ document production request number 15,

the plaintiffs’ request to compel production of documents concerning the collision

of wells 6 and 2 underground on the Hordis property is GRANTED. We find that

this information is discoverable and should accordingly be produced.




1
    Mr. Neary can be reached at Kevin_Neary@pamd.uscourts.gov

                                          2
     Case 3:19-cv-00296-CCC-MCC Document 51 Filed 09/09/20 Page 3 of 5




      Fourth, with respect to the plaintiffs’ document production request number

11, the plaintiffs’ request to compel production of documents concerning investor

presentations which mention rankings of the Hordis property’s hydrocarbon output

compared to its immediately neighboring properties is DENIED. We find that the

documents that the plaintiffs have requested stray too far afield from the scope of

discoverable information in this case. Moreover, we find that the contents of these

presentations that the plaintiffs seek, i.e., ranking information as to productivity

metrics of the Hordis property and neighboring properties may be obtained through

other, less burdensome channels.

      Fifth, with respect to the plaintiffs’ document production request numbers 4

and 17, the plaintiffs’ request to compel production of documents concerning

Cabot’s development and extraction plans for the Hordis property and documents

related to Cabot’s compliance with state and federal administrative agency

requirements with respect to operations on the Hordis property should be

GRANTED, in part. While we find that these document requests seek potentially

relevant information, there are valid overbreadth concerns expressed by the

defendants regarding the scope of these disclosures. Thus, rather than request that

this court impose arbitrary limits on the scope of what is potentially relevant or

discoverable in this case, the parties are directed to engage in an ongoing dialogue

in which potentially responsive material is identified and a discussion is held



                                         3
     Case 3:19-cv-00296-CCC-MCC Document 51 Filed 09/09/20 Page 4 of 5




regarding its relevance. Disputes over specific issues should be brought to the court’s

attention after the parties have consulted and conferred on these issues.

      Sixth, with respect to the plaintiffs’ document production request number 18,

the plaintiffs’ request to compel production of documents concerning Cabot’s

installation of surveillance equipment and ongoing surveillance on the Hordis

property and for the creation and production of a privilege log from defendants’ in-

house counsel regarding events which post-dated the complaint is DENIED. We find

that the parties had compiled and agreed to an ESI protocol at the outset of this

litigation which is controlling in this case and serves to preclude the logging of

privileged communications which post-date the filing of the complaint.

      Seventh, with respect to the plaintiffs’ interrogatory number 8, the plaintiffs’

request to compel information regarding whether leaseholders within the Hordis

Units consented to the use of multi-unit wells is GRANTED on the narrowly-framed

grounds stated.

      Eighth, with respect to the plaintiffs’ interrogatories numbered 9 and 13, the

plaintiffs’ request to compel information regarding the gas production of the wells

immediately neighboring the Hordis property on a cubic-foot-per-perforated-foot-

of-wellbore basis is DENIED. Based on the information before us, it appears that

the defendants have produced the information necessary to calculate the figures

requested on a cubic-foot-per-perforated-foot-of-wellbore basis, but that the



                                          4
     Case 3:19-cv-00296-CCC-MCC Document 51 Filed 09/09/20 Page 5 of 5




defendants do not routinely generate this particular metric on their own. We find that

the plaintiffs are not entitled to request this data on a cubic-foot-per-perforated-foot-

of-wellbore basis where the defendants do not ordinarily report this data in the metric

requested by the plaintiffs. The plaintiffs have the underlying data at their disposal

to create their own calculations.

      Ninth, we note that the defendants raised the issue of individuals accessing

the well pad, the well site, and access paths on the Hordis property without the

defendants’ prior authorization. The parties are directed to consult and confer among

themselves to create a plan for individuals’ access to the Hordis property that is

mutually agreeable. If the parties cannot agree on such a plan, they should notify the

court within 10 days, on or before September 21, 2020. Such correspondence should

be directed to the undersigned’s courtroom deputy, Kevin Neary.



                                                      S/Martin C. Carlson
                                                      Martin C. Carlson
                                                      United States Magistrate Judge




                                           5
